Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Invention II (claims 11-20) in the reply filed on 6/9/2021 is acknowledged. Claims [1-10] are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Claim Objections
Claims 15-17 are objected to because of the following informalities: 

Regarding claim 15. “channels” should be “channels channel” because the parent claims recites a MOS device.

Regarding claim 16. “channels” should be “channels channel” because the parent claims recites a MOS device.

Regarding claim 17. . “channels” should be “channels channel” because the parent claims recites a MOS device.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 14, the claim recites the limitation “the NMOS devices”. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 14, the claim recites the limitation “the PMOS devices”. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 18, the claim recites the limitation “the NMOS devices”. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 11, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama (US 20160056291).

Regarding claim 11. Fig 40 of Yokoyama discloses A semiconductor device comprising: 
an n-type metal-oxide-semiconductor field-effect transistor (NMOS) device 111N formed on a first substrate 101; 
a first wiring plane 111HA/111HB/111HG formed over the NMOS device on the first substrate; 
a p-type metal-oxide-semiconductor field-effect transistor (PMOS) device 211P formed on a second substrate 201; 
a second wiring plane 211HA/211HB/211HG formed over the PMOS devices on the second substrate, 
the first wiring plane being in contact with the second wiring plane and bonding the first substrate and the second substrate at an interface of the first and second wiring planes to form a combined substrate (Fig 40).

Regarding claim 16. Yokoyama discloses The semiconductor device of claim 11, wherein NMOS device source/drain (S/D) regions are doped and corresponding NMOS device channels are undoped (Fig 40).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US 20160056291).

Regarding claim 12. Yokoyama discloses The semiconductor device of claim 11, further comprising a third substrate bonded to the combined substrate (Fig 64C).
But Yokoyama does not explicitly disclose the third substrate having NMOS devices.
However, Fig 64C of Yokoyama discloses multi-layering device structure with various channel conduction type [0630]-[0632].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Fig 64B of Yokoyama’s third substrate essentially has NMOS devices for the purpose of providing a large-scale highly-dense semiconductor device structure [0632].
 

But Yokoyama does not explicitly disclose the third substrate having PMOS devices.
However, Fig 64C of Yokoyama discloses multi-layering device structure with various channel conduction type [0630]-[0632].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Fig 64B of Yokoyama’s third substrate essentially has NMOS devices for the purpose of providing a large-scale highly-dense semiconductor device structure [0632].

Regarding claim 19. Yokoyama discloses The semiconductor device of claim 12, wherein the third substrate is bonded to the combined substrate via a third wiring plane added to at least one side of the combined substrate (Fig 64C).

Regarding claim 20. Yokoyama discloses The semiconductor device of claim 13, wherein the third substrate is bonded to the combined substrate via a third wiring plane added to at least one side of the combined substrate (Fig 64C).

Claims 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US 20160056291) in view of Li (US 20200235098).


However, Fig 2B of Li discloses the NMOS devices 210N and PMOS devices 210P have a gate stack 222L/222U formed all around a cross-section of channels.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yokoyama’s device structure to have the Li’s gate-all-around device structure for the purpose of providing enhanced flow control in the channel region [0003].

Regarding claim 15. Yokoyama discloses The semiconductor device of claim 11 except wherein NMOS device channels and source/drain (S/D) regions have a common doping profile.
However, Fig 2B of Li discloses NMOS device 204N channels and source/drain (S/D) regions have a common doping profile [0043].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yokoyama’s device structure to have the device structure for the purpose of providing enhanced flow control in the channel region [0043].

Regarding claim 17. Yokoyama discloses The semiconductor device of claim 11 except wherein PMOS device 204P channels and source/drain (S/D) regions have a common doping profile.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yokoyama’s device structure to have the device structure for the purpose of providing enhanced flow control in the channel region [0043].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Changhyun Yi/Primary Examiner, Art Unit 2826